Writ of Habeas Corpus Granted and Order filed December 13, 2012




                                          In The

                      Fourteenth Court of Appeals

                                    NO. 14-12-01105-CV


                         IN RE DAVID HOSSIEN MERRIKH


                             ORIGINAL PROCEEDING
                             WRIT OF HABEAS CORPUS



                                        ORDER
       This Court has reviewed the petition for writ of habeas corpus of relator, David
Hossien Merrikh.

       The Court is of the opinion that relator’s petition requires further consideration.
See TEX. R. APP. P. 52.8(b)(3). We therefore order the Clerk of this Court to issue a writ
of habeas corpus, returnable on January 11, 2013, pending final determination of the
relief requested in the petition.     We further order that relator be discharged upon
execution and filing of a bond as set forth below. See id.

       The relator will be admitted to bail upon his giving a good and sufficient bond,
signed by relator as principal and his attorney, Henrietta N. Ezeoke, as surety,
conditioned as required by law, or by any other surety acceptable to the Deputy or Sheriff
of Harris County, or cash in lieu of bond, in the sum of $1,000, pending the hearing on
the return date of this writ, and until otherwise ordered by this Court.

       A response to the petition is hereby requested to be filed on or before December
28, 2012. The cause is set for submission without oral argument on January 11, 2013.




                                           PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.